DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendment of 04 February 2020 has been entered in full.  
Claims 1-16 are pending and under consideration in the instant application.

Drawings
The replacement drawings were received on 04 February 2020.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 November 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
1. 	The disclosure is objected to because of the following informalities: 
1a.	The clean copy of the substitute specification filed on 04 February 2020 is lacking page numbers. The pages of the specification must be numbered consecutively, starting with 1, the . Appropriate correction is required.

Claim Objections
2.	Claim 15 is objected to because of the following informalities:  
2a.	In claim 15, line 2, the word “an” should be inserted before “inflammasome”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions (an abstract idea and a law of nature) without significantly more.  Claims 1-14 are directed to a method of assaying a sample from a subject to detect inflammasome activation, wherein an increase in inflammasome activation in the sample compared to a control is an indication of myelodysplastic syndrome (MDS), Cryopyrin-associated periodic syndromes (CAPS), or an autoimmune disorder in the subject.  
	The claims recite a series of steps or acts, thus the claims are directed to a process, which is one of the statutory categories of invention (step 1 of the subject matter eligibility test in the 2019 Revised Patent Subject Matter Eligibility Guidance).  
	First, independent claim 1 recites the step “wherein an increase in inflammasome activation in the sample compared to a control is an indication of MDS, CAPS, or autoimmune 2019 Revised Eligibility Guidance, revised step 2A, Prong One: Yes) because the “comparing” step can be performed using mental steps or basic thinking, representing an abstract idea (see Univ. of Utah Research Found v. Ambry Genetics Corp., 113 USPQ2d 1241 (Fed. Cir. 2014)). 
	Second, independent claim 1 as well as the limitations recited in claims 5-13 set forth another judicial exception (revised step 2A, Prong One: yes) because the inflammasome and biomarker/gene correlation limitations (i.e., “an increase in inflammasome activation”; “activation is detected by detecting apopotosis-associated speck-like protein containing a CARD (ASC) specks”; “detected by detecting CASP-1 gene expression”; “detected by detecting NLRP3 gene expression”, etc.) are a consequence of natural processes, similar to the naturally occurring correlation found to be law of nature by the Supreme Court in Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012) (see also, Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1361, 123 USPQ2d 1081, 1087 (Fed. Cir. 2017);; Ariosa Diagnostics, Inc. v. Sequenom, 788 F.3d 1371, 1373, 115 USPQ2d 1152, 1153 (Fed. Cir. 2015)).   
	However, the claims do not recite any additional elements that integrate the judicial exceptions into a practical application (revised step 2A: Prong Two: No).  It is noted that claim 14 recites “further comprising treating the subject for MDS if an increase in inflammasome activation is detected”.  However, this limitation is recited in an alternative format wherein the subject may or may not be selected for treatment, depending upon the expression level inflammasome activation.  For instance, the subject is not selected if the sample does not have increased inflammasome activation compared to a control. Even if the subject is treated in claim 14, this treatment step is not particular and is instead merely instructions to “apply” the revised step 2A, Prong Two: No).
	Lastly, each claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception.  Independent claim 1 does not include additional elements or a combination of elements that are sufficient to amount to significantly more than the judicial exceptions (step 2B: No).  For instance, the first step of independent claim 1 recites "assaying a sample…to detect inflammasome activation”.  Obtaining a sample in order to perform tests is well-understood, routine and conventional activity for those in the field of diagnostics and is recited at a high level of generality such that it amounts to insignificant extra-solution activity.    The instant specification discloses examples of methods for detecting inflammasome activation (pages 14-19) and thus, obtaining such values from a subject merely instructs a scientist to use any assaying technique with any reagents.  Again, when recited at this level of generality, there is no meaningful limitation in this step that distinguishes it from well-understood, routine and conventional data gathering activity engaged in by scientists prior to Applicant's invention at the time of filing.  For example, the state of the art at the time of filing the instant application discloses assaying samples from subjects and detecting inflammasome activation by detecting protein levels and gene expression (see Fernandez et al. J Visualized Experiments 87: e51284, May 2014;  Franchi et al. Nature Immunol 10(3): 241-247, 2009;  Mathews et al. Ann Rheum Pontillo et al.  AIDS Res Therapy 10: 35, 2013; Rieber et al. Clin Immunol 157: 56-64, online 14 January 2015; Simpson et al.  Eur Respirat J 43: 1067-1076, 2014 (published online Oct 2013); Walsh et al. Retrovirol 11: 35, 2014: Shinohara et al., US 2012/0177632; page 2, column 1).   
	Therefore, the instant claims as a whole do not amount to significantly more than the exceptions themselves and do not qualify as eligible subject matter under 35 U.S.C. §101. See also Diamond v. Chakrabarty, 447 U.S. 303 (1980) and Association for Molecular Pathology v. Myriad Genetics, 569 U.S. __, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013) and www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 4, 6-9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Basiorka et al. (Leukemia Res 39(supplement 1): S14, April 2015.
Basiorka et al. teach that activation of redox-sensitive inflammasomes underlies the biological phenotype of myelodystplastic syndromes (MDS).  Basiorka et al. disclose that genes encoding CASP-1, NLRP1, NLRP3, IL-1β, and IL-18 are upregulated up to >200x in MDS (top of the abstract paragraph).  Basiorka et al. disclose that corresponding proteins are up-regulated and co-localized independent of molecular genotype, indicating inflammasome assembly (top of the abstract paragraph).

5.	Claims 1, 2, 4, 8, 12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rieber et al. (Clin Immunol 157: 56-64, online 14 January 2015).
	Rieber et al. teach higher levels of IL-1β in the supernatants of NLRP3 inflammasome stimulated peripheral blood mononuclear cells (PBMCs) from CAPS patients when compared to healthy controls (page 58, column 2, 3rd full paragraph; Figure 2A; page 60, column 2, 2nd full paragraph and last paragraph; page 63, column 1, last paragraph through the middle of column 2).  Rieber et al. also disclose that IL-18 and caspase-1 are elevated in stimulated PBMCs from CAPS patients (page 60, column 1 through the top of column 2 and last paragraph; Figure 2B, 2C; Figure 3; page 63, column 1, last paragraph through the middle of column 2).  Rieber et al. indicate treatment of CAPS patients with anti-IL1 therapy (page 57, columns 1-2; page 63, column 1, 1st and 2nd full paragraphs).  

6.	Claims 1, 2, 4-8, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mathews et al. (Ann Rheum Dis 73: 1202-1210, 2014).
Mathews et al. teach that NLRP3-inflammasome-related gene expression (ASC, MEFV, NLRP3-FL, NLRP3-SL, and CASP1) in peripheral blood mononuclear cells (PBMCs) were upregulated in active rheumatoid arthritis prior to receiving TNF blockade (page 1206, column 2, 2nd full paragraph).  Mathews et al. indicate that this upregulation of transcripts is likely to reflect increased activity of the inflammasome (page 1206, column 2, last paragraph).  Mathews et al. also disclose that rheumatoid arthritis patients have elevated caspase-1 and IL-18 protein levels as compared to healthy controls (page 1206, bottom of column 1 through the top of column 2; Figure 3).  
					
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1, 4, 6-9, 11, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Basiorka et al. (Leukemia Res 39(supplement 1): S14, April 2015 and Fuchs, O. (“Treatment of Myelodysplastic Syndrome and Acute Myeloid Leukemia by Immunomodulatory and Epigenetic Drugs” in Leukemia, IntechOpen, 2013, pages 157-193).
	Basiorka et al. teach that activation of redox-sensitive inflammasomes underlies the biological phenotype of myelodysplastic syndromes (MDS).  Basiorka et al. disclose that genes encoding CASP-1, NLRP1, NLRP3, IL-1β, and IL-18 are upregulated up to >200x in MDS (top of the abstract paragraph).  Basiorka et al. disclose that corresponding proteins are up-regulated 
	Basiorka et al. does not teach administering a therapeutically effective amount of lenalidomide to a subject.
	Fuchs reviews the administration of lenalidomide to MDS patients (pages pages 170-174).  Fuchs discloses that a deregulated immune system plays a role in the pathogenesis of MDS and that such deregulation may be caused by the alteration of cytokines in the bone marrow microenvironment, defective T-cell regulation, and diminished natural killer cell activity (page 177, 2nd full paragraph).  Fuchs also teaches that lenalidomide has anti-inflammatory effects as it inhibits pro-inflammatory cytokines and chemokines, such as TNFα, IL-1β, IL-6, IL-12, monocyte chemotactic protein-1, and macrophage inflammatory protein-1α (page 177, 3rd full paragraph).  
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the method of assaying samples from a subject and detecting an increase in inflammasome activation (and thus, MDS) as taught by Basioka et al. by further administering a therapeutically effective amount of lenalidomide to a subject as taught by Fuchs.  The person of ordinary skill in the art would have been motivated to make that modification because (i) MDS is a diverse group of clonal hematopoietic stem cell disorders manifested by ineffective production of blood cells with varying need for transfusions, risk of infection, and risk of transformation to acute myeloid leukemia (Fuchs, page 157, 2nd paragraph) and (ii) lenalidomide abrogates the function of pro-inflammatory cytokines (such as IL-1β) (Fuchs, page 177, 3rd full paragraph).  The person of ordinary skill in the art reasonably would have expected success because lenalidomide (an analog of thalidomide that is safer and more potent) is the nd full paragraph).  Therefore, the claimed invention as a whole was clearly prima facie obvious over the prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

8.	Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,488,411. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to assaying a sample from a subject to detect an increase in inflammasome activation and administering to the subject a therapeutically effective amount of lenalidomide.
	Claim 1 of the instant application is directed to a method for diagnosing a myelodysplastic syndrome (MDS), Cryopyrin-Associated Periodic Syndromes (CAPS), or an autoimmune disorder in a subject, comprising assaying a sample from the subject to detect inflammasome activation, wherein an increase in inflammasome activation in the sample compared to a control is an indication of myelodysplastic syndrome (MDS), Cryopyrin-associated periodic syndromes (CAPS), or an autoimmune disorder in the subject. Claim 14 recites further comprising treating the subject for MDS if an increase in inflammasome activation is detected.  Instant claim 15 recites treating the subject with an inflammasome inhibitor and claim 16 recites treating the subject with lenalidomide.
	Meanwhile, claim 1 of the ‘411 patent recites a method for treating a myelodysplastic syndrome (MDS) in a subject, comprising assaying a sample from the subject to detect an increase in inflammasome activation, and administering to the subject a therapeutically effective amount of lenalidomide.
	Claims 2-12 of the instant application are identical to claims 2-12 of the ‘411 patent.   
. 

Conclusion
No claims are allowable.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
List et al. Cancer Control 13(Suppl): 4-11, 2006 (review of clinical studies for treatment of MDS by administration of lenalidomide)

Revlimid capsule label medication guide; https://www.accessdata.fda.gov/drugsatfda_docs/label/2013/021880s038lbl.pdf;; dated November 2013 (see #11 at page 20; the guide also reviews a few clinical studies (see sections 12-14)

Verma et al. Current Hematol Reports 4: 429-435, 2005 (review of MDS, including inhibitory cytokines implicated in pathophysiology and various treatments)

Wei et al.  US 2018/0050011 (teach assaying a sample from a subject to detect s100A9 levels and treating a subject for MDS with lenalidomide if an increase in inflammasome activation and/or s100A9 levels are detected; 1 common inventor and same Applicant)

Zeldis, J. U.S. Patent 7,189,740 (claims directed to a method of treating a myelodysplastic syndrome by administering lenalidomide)

Zhang et al. Stem Cell Res Ther 3: 48, 2012 (teach that hematopoietic stem cells are in PBMC fractions)


References discussing NLRP3 inflammasome
Carta et al. Proc Natl Acad Sci USA 112(9): 2835-2840, 2015

Latz et al. Nat Rev Immunol 13(6): 397-411, 2013

Mitroulis et al. Eur J Int Med 21: 157-163, 2010

References teaching autoimmune disease/inflammasome nexus:
Kahlenberg et al. J Immunol 187: 6143-6156, 2011

Miao et al. Cell Cycle 8(1): 27-30, 2009

Ozaki et al. J Inflamm Res 8: 15-27, 16 January 2015

Shaw et al. Trends Mol Med 17(2): 57-64, 2011


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BEB
Art Unit 1647
13 August 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647